IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA FILED
BILLINGS DIVISION 308
JOSIAH BURKE AND CRYSTAL CV 18-00144-BLG-SPW cron us peiiet out
BURKE, husband and wife, Billings

individually and on behalf of their
minor children,

ORDER GRANTING MOTION TO
Plaintiffs, DISMISS

V.-

BRIAN OSNESS, DALE OSNESS,
TOM FERGUSON, individually and as
agent for TF CONSTRUCTION, and
DALLAS CRANFORD, individually
and as agent for LIBERTY
ENVIRONMENTAL, LLC,

Defendants.

 

 

Before the Court is Plaintiffs Josiah and Crystal Burke’s motion to dismiss
(Doc. 39) Defendants Brian and Dale Osness’s counterclaim for contribution
against Josiah and Crystal Burke for injuries suffered by the Burkes’ children.

To summarize the case, Josiah and Crystal Burke rented a home from the
Osnesses during the summer of 2016. During the Burkes’ tenancy, the Osnesses
renovated the bathroom in the home and allegedly disturbed asbestos,
contaminating the living space. As a result, the Burkes and their children allegedly
lost nearly all their possessions and face an increased risk of developing asbestos-

related illnesses. The Burkes filed suit on their own behalf and on behalf of their
1
children, against the Osnesses and others. In their answer, the Osnesses plead
comparative fault as an affirmative defense. The Osnesses also plead a
counterclaim against the Burkes, alleging the Burkes were aware of the asbestos in
the bathroom during the renovation but nonetheless remained in the house despite
other options, including a hotel paid for by the Osnesses. The Osnesses seek
contribution from the Burkes for injuries suffered by the Burkes’ children due to
the alleged negligence by the Burkes for choosing to remain in the home.

The Burkes filed a motion to dismiss the Osnesses’ counterclaim, arguing it
is redundant because the Osnesses plead comparative fault as an affirmative
defense. The Burkes reason that comparative fault already requires the jury to
consider the negligence of the Burkes. The Osnesses respond that it’s unclear
whether comparative fault requires the jury to consider a co-plaintiff’s fault in the
injury of another co-plaintiff. The Osnesses continue that the contribution
counterclaim ensures the jury considers the Burkes’ fault in the injuries to the
children. The Burkes reply, again, that comparative fault already achieves that
aim.

In essence, the parties agree that the jury should consider the Burkes’ fault in
the injuries allegedly suffered by their children. They disagree about the path to
that conclusion, although in fairness to the Osnesses, they seem content with the

Burkes’ argument, so long as it’s guaranteed the Burkes’ fault in the children’s
injuries is considered by the jury. According to the Burkes, that is the case so long
as the Burkes remain parties to the case. The Burkes additionally offer that in the
event they are dismissed from the lawsuit but the children remain, the Osnesses
can amend their answer to re-allege a counterclaim for contribution against the
Burkes so that the jury will consider the Burkes’ fault in the children’s injuries.
The Court will therefore assume without deciding that the Burkes’ reading of
Montana’s comparative fault and contribution statute, Mont. Code Ann. § 27-1-
703, is correct and dismiss the Osnesses’ counterclaim against the Burkes for
contribution. Additionally, the Court will grant the Osnesses leave to amend their
answer to re-allege a counterclaim for contribution against the Burkes in the event

the Burkes withdraw or are dismissed from the lawsuit but the children remain.

DATED this & aay of July, 2019.

hace ted,

SUSAN P. WATTERS
United States District Judge
